Title: To George Washington from Hugh Williamson, 22 March 1790
From: Williamson, Hugh
To: Washington, George



New York 22nd March 1790.

Mr John Skinner of North Carolina who is at present in New York has been mentioned by severals ⟨of⟩ his fellow Citizens as a Gentleman who would discharge the Duties of Marshal with great Reputation.
Mr Skinner having had the Misfortune to lose his Wife a short

Time before the Sitting of our Convention had resolved to attempt the Relief of his Mind by Traveling, for this Reason Governor Johnston gave him a Certificate that is inclosed.
The Family and Connections of Mr Skinner have long been influential and much respected in the State. One of his Unkles Genl Skinner was Treasurer for many Years and has lately been Officer of Loans. Mr John Skinner has been a Member of our Legislature, ever since he was eligible, either in the Commons or Senate, except when he has been of the Governors Council. He has ever been distinguished in political Life by a manly firmness as well as by a sound Understanding whence he is generally respected in the State.
The Office of Marshal would probably be the more acceptable to Mr Skinner from the Idea that it is considered as being honourable rather than profitable. He is very independent in his Circumstances.

Hu. Williamson

